Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 12/20/2021 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal, that the response of 12/20/2021 be considered. 

Claim status
Claims 1-6 are pending; and claim 1 is amended.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2 and 6 are rejected on the grounds of nonstatutory double patenting over claims 1-2 of U.S. Patent No. 11,413,357 (formally Application 16/406,904) (Kaspar et al., Patented 7/27/2022). 
The subject matter claimed in the instant application is fully disclosed in the referenced patent as follows: the method of treating a CLN6 disease in a patient comprising intrathecally administering a composition comprising a rAAV9  comprising a CLN6 gene and a non-ionic, low-osmolar contrast agent makes obvious the composition of instant application. It is clear that all the elements of the cited patent claim 1 are to be found in instant claims 1 and 2.  The difference between the cited patent claims and the instant claims lies in the fact that the cited patent claims are directed to the intended use of instantly claimed composition. However, there is no unobvious step in the patented method based on the intended use, and cited patent uses the identical composition as claimed in instant application.
 Since the instant application claims are obvious over cited patent claims, said claims are not patentably distinct.


Examiner’s Amendment-Claims
 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Dr. Sharon Sintich at 312 474-6300 on 7/26/2022.

In Claim 1, the phrase “A composition for intrathecal administration” is replaced with “A composition formulated for intrathecal administration”.

Claim 5 is cancelled.

Allowable subject matter 
In view of Applicant’s amendments to the claims and arguments of record, the 103 rejections of record are withdrawn.
The prior art does not teach or fairly suggest the unexpected success of a composition used in an intrathecal method of scAAV9 gene therapy for treating CLN6 disease.
Specifically, the declaration under 37 CFR 1.132 filed by Dr. Jay Barth on
3/04/2020 demonstrates that a composition formulated for intrathecal administration comprising a scAAV9-CLN6 vector as claimed when intrathecally delivered to a subject improved motor and language scores compared to untreated controls (see Exhibits 1-4), which is now commensurate in scope with claimed invention.
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633